
	
		I
		112th CONGRESS
		2d Session
		H. R. 5381
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act with respect to exceptional
		  event demonstrations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commonsense Legislative Exceptional Events Reforms Act of
			 2012.
		2.Amendments to the
			 Exceptional Event provision of the Clean Air Act
			(a)Exceptional
			 event demonstrationSection
			 319(b)(3)(B)(iv) of the Clean Air Act (42 U.S.C. 7619(b)(3)(B)(iv)) is amended
			 by striking to petition the Administrator to and inserting
			 to submit a petition (in this section referred to as an
			 exceptional event demonstration) to the Administrator
			 to.
			(b)CriteriaSection 319(b)(3) of the Clean Air Act (42
			 U.S.C. 7619(b)(3)) is amended by adding at the end the following:
				
					(C)Criteria for
				determination of exceptional event demonstrationThe criteria for evidence, analyses, and
				documentation applicable to approval or disapproval of an exceptional event
				demonstration under the regulations under this section shall be stated with
				specificity in order to minimize the discretion of the Administrator in
				approving or disapproving such demonstration. The Administrator shall develop
				such criteria in conjunction with input from the States. Such criteria shall
				reflect the varying level of technical expertise and resources available in
				State and local agencies and the varying availability of meteorological and
				other monitoring data in rural areas, and may vary with respect to different
				regions. In developing such criteria, the Administrator shall also consider use
				of an expedited or streamlined approval process and conditions under which
				exceptional event demonstrations may be suitable for such a process.
					.
			(c)Timing of
			 approval or disapproval of exceptional event
			 demonstrationSection 319(b)(3) of the Clean Air Act (42 U.S.C.
			 7619(b)(3)) is further amended by adding at the end the following:
				
					(D)Timing of
				determination of exceptional event demonstration
						(i)Deadline for
				determinationNot later than 90 days after submission of an
				exceptional event demonstration, the Administrator shall approve, disapprove,
				or request additional information from a State regarding such an exceptional
				event demonstration. If the Administrator does not take any action with respect
				to an exceptional event demonstration within such 90-day period, such
				demonstration shall be considered approved.
						(ii)Deadline if
				additional information requestedIf the Administrator requests
				additional information from a State regarding an exceptional event
				demonstration under clause (i), not later than 90 days after the submission of
				such additional information, the Administrator shall approve or disapprove such
				demonstration. If the Administrator does not approve or disapprove such a
				demonstration for which additional information is submitted within such 90-day
				period, such demonstration shall be considered
				approved.
						.
			(d)Burden of
			 proofSection 319(b)(3) of the Clean Air Act (42 U.S.C.
			 7619(b)(3)) is further amended by adding at the end the following:
				
					(E)Burden of
				proofThe regulations
				promulgated under this section shall provide that a determination by the
				Administrator with respect to approval or disapproval of an exceptional event
				demonstration be based on a preponderance of the evidence. In making any such
				determination, the Administrator shall accord substantial deference to the
				findings of the State exceptional event demonstration and may develop and use
				analyses and consider evidence not provided by such exceptional event
				demonstration.
					.
			(e)AppealsSection
			 319(b)(3) of the Clean Air Act (42 U.S.C. 7619(b)(3)) is further amended by
			 adding at the end the following:
				
					(F)AppealsApproval or disapproval by the
				Administrator of an exceptional event demonstration shall be considered final
				action subject to judicial review under section 307(b).
					.
			(f)Revision of
			 regulationsNot later than
			 180 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall revise the regulations under section
			 319(b) of the Clean Air Act (42 U.S.C. 7619(b)) to carry out the amendments
			 made by this Act.
			
